EXHIBIT 10.1

TRANSACTION FRAMEWORK AGREEMENT

among

DELTA AIR LINES, INC.,

DELTA MASTER EXECUTIVE COUNCIL

and

AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

Dated as of April 14, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.01.    Certain Defined Terms    1 Section 1.02.    Terms Generally   
4

ARTICLE II

COLLECTIVE BARGAINING AGREEMENT; INTEGRATION

Section 2.01.    Entry into LOA #19    5 Section 2.02.    Pilot Equity Issuance
   5

ARTICLE III

SALE AND PURCHASE OF SHARES

Section 3.01.    Sale and Purchase of Common Shares    6

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF DELTA

Section 4.01.    Organization and Qualification    8 Section 4.02.    Authority
for this Agreement; Board Action    8 Section 4.03.    Consents and Approvals;
No Violation    9 Section 4.04.    Shares    10 Section 4.05.    Proxy Statement
   10

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF ALPA AND THE DELTA MEC

Section 5.01.    Authority for this Agreement    10 Section 5.02.    Consents
and Approvals; No Violation    11 Section 5.03.    Proxy Statement    11

ARTICLE VI

OTHER COVENANTS

Section 6.01.    Support of Merger    11 Section 6.02.    No Prejudice    12
Section 6.03.    Fees and Expenses    12 Section 6.04.    Press Release    13
Section 6.05.    Reasonable Best Efforts    13 Section 6.06.    Proxy Statement;
Stockholder Approval    13 Section 6.07.    Pilot Directors    13

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 6.08.    Indemnity    14

ARTICLE VII

CONDITIONS

Section 7.01.    Conditions to Each Party’s Obligations    14 Section 7.02.   
Conditions to Obligations of ALPA and the Delta MEC    15 Section 7.03.   
Conditions to Obligations of Delta    15

ARTICLE VIII

TERMINATION; AMENDMENT; WAIVER

Section 8.01.    Termination    16 Section 8.02.    Effect of Termination    17
Section 8.03.    Fees and Expenses    17 Section 8.04.    Amendment    17
Section 8.05.    Extension; Waiver; Remedies    17

ARTICLE IX

MISCELLANEOUS

Section 9.01.    Representations and Warranties    18 Section 9.02.    Entire
Agreement; Assignment    18 Section 9.03.    Jurisdiction; Venue    18 Section
9.04.    Validity; Specific Performance    18 Section 9.05.    Capacity of the
Delta MEC    19 Section 9.06.    Notices    19 Section 9.07.    Governing Law   
20 Section 9.08.    Descriptive Headings    20 Section 9.09.    Parties in
Interest    20 Section 9.10.    Waiver    20 Section 9.11.    Counterparts    21
Exhibits and Schedules    Exhibit A    Registration Rights Procedures   

 

ii



--------------------------------------------------------------------------------

TRANSACTION FRAMEWORK AGREEMENT

TRANSACTION FRAMEWORK AGREEMENT (this “Agreement”), dated as of April 14, 2008,
by and among DELTA AIR LINES, INC., a Delaware corporation (“Delta”), DELTA
MASTER EXECUTIVE COUNCIL (“Delta MEC”) and the AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL (“ALPA”) (collectively, the “Parties”).

RECITALS

WHEREAS, it is proposed that, on the Merger Agreement Effective Date (as defined
below), pursuant to the Agreement and Plan of Merger by and among Delta,
Nautilus Merger Corporation, a Delaware corporation and a wholly-owned
subsidiary of Delta (“Merger Sub”) and Northwest Airlines Corporation, a
Delaware corporation (“NWA”), dated as of the date hereof (the “Merger
Agreement”), Delta will acquire NWA (the “Merger”), including the operations of
Northwest Airlines, Inc., a Minnesota corporation and a wholly-owned Subsidiary
of NWA (“Northwest Airlines” and collectively with NWA, “Northwest”), through
the merger of Merger Sub with and into NWA, with NWA as the surviving
corporation and a direct wholly-owned subsidiary of Delta (Delta or any other
ultimate publicly-held parent company of Delta and Northwest after giving effect
to the Merger being referred to herein as the “Merged Company”);

WHEREAS, it is intended that, upon the DCC (as defined below), the Merged
Company employing the Delta Pilot Group (as defined below) will operate pursuant
to the Revised Delta PWA (as defined below) with respect to the Delta Pilot
Group;

WHEREAS, the Parties wish to secure the benefits of an agreement as provided
herein in connection with the entry into the Merger Agreement;

WHEREAS, Delta has agreed to cause the Merged Company to issue to the Delta
Pilot Group equity interests in the Merged Company on the Pilot Equity Issuance
Date (as defined below) on the terms and subject to the conditions contained,
and approvals contemplated, herein;

WHEREAS, Delta, the Delta MEC and ALPA desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Agreement” has the meaning specified in the Preamble.



--------------------------------------------------------------------------------

“ALPA” has the meaning specified in the Preamble.

“Announcement Date” means the date on which the fact that the parties thereto
have executed and delivered a definitive Merger Agreement is first publicly
announced by Delta and Northwest.

“Claim” has the meaning specified in Section 6.08.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” has the meaning specified in Section 4.03(a).

“Date of Corporate Closing” or “DCC” has the meaning specified in
Section 2.01(a).

“Delta” has the meaning specified in the Preamble.

“Delta MEC” has the meaning specified in the Preamble.

“Delta Pilot Group” means the airline pilots in the service of Delta, as
represented by ALPA and, for purposes of clarity, excluding (x) the airline
pilots in the service of any Subsidiary of Delta, and (y) the airline pilots in
the service of Northwest.

“Designee” means Athena Advisory Group, LLC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, as well
as, in respect of the provisions of Section 3.01(f) hereof, no action letters
related to the matters described therein, including the no-action letter dated
January 12, 1999, issued by the SEC regarding such matters, all as the same
shall be in effect from time to time.

“Existing Delta PWA” means the collective bargaining agreement applicable to the
Delta Pilot Group in effect as of the date hereof, as it may be modified.

“Force Majeure Event” means an event (i) over which Delta does not have control
and (ii) which involuntarily prevents Delta from conducting a substantial
portion of its operations. Such event includes but is not limited to the
grounding of a substantial number of Delta’s aircraft by a government agency,
unavailability of fuel to Delta or a natural disaster with respect to Delta, in
each case involuntarily preventing Delta from conducting a substantial portion
of its operations.

“fully-diluted basis” has the meaning specified in Section 3.01(a).

“Governmental Entity” has the meaning specified in Section 4.03(b).

“Governmental Filings” has the meaning specified in Section 6.05.

 

2



--------------------------------------------------------------------------------

“HSR Act” has the meaning specified in Section 4.03(b).

“Indemnitee” has the meaning specified in Section 6.08.

“Initial Holder” means a trust (which may be tax qualified or non-qualified) or
other entity not required to be registered under the Investment Company Act of
1940 for the benefit of the members of the Delta Pilot Group or the retirement
accounts of the members of the Delta Pilot Group, with the structure of such
trust or entity to be determined by the Delta MEC with the consent of Delta, not
to be unreasonably withheld.

“Law” has the meaning specified in Section 4.03(a).

“LOA #19” has the meaning specified in Section 2.01(a).

“MEC Successor” means any successor to the Delta MEC, including as a result of
merger or reorganization of Delta (including the Merger) or otherwise.

“Merged Company” has the meaning specified in the Recitals.

“Merger” has the meaning specified in the Recitals.

“Merger Agreement” has the meaning specified in the Recitals.

“Merger Agreement Effective Date” is the date and time on which the Merger
becomes effective under applicable law in accordance with the Merger Agreement.

“Merger Sub” has the meaning specified in the Recitals.

“Nomination Letter Agreement” means that certain Letter of Agreement dated as of
the date hereof among Delta, the Delta MEC and ALPA with respect to the
nomination of the “Pilot Nominee” (as defined therein) to the Board of Directors
of Delta.

“Northwest” has the meaning specified in the Recitals.

“Northwest Airlines” has the meaning specified in the Recitals.

“NYSE” has the meaning specified in Section 3.01(a).

“NWA” has the meaning specified in the Recitals.

“Parties” has the meaning specified in the Preamble.

“Person” means any individual, corporation, limited liability company,
partnership, association, trust, estate or other entity or organization,
including any Governmental Entity.

“Pilot Director” means a member of the Board of Directors of Delta (or any
successor), who has been nominated in accordance with the Nomination Letter
Agreement (including after giving effect to Section 6.07 of this Agreement).

 

3



--------------------------------------------------------------------------------

“Pilot Equity Issuance” has the meaning set forth in Section 2.03.

“Pilot Equity Issuance Date” has the meaning set forth in Section 2.03.

“Pilot Shares” has the meaning specified in Section 3.01(a).

“Proxy Statement” has the meaning specified in Section 4.05.

“Reimbursement Cap” has the meaning specified in Section 6.03.

“Representatives” means, when used with respect to a Party, the directors,
officers, employees, consultants, financial advisors, accountants, legal
counsel, investment bankers, and other agents, advisors and representatives of
such Party, as applicable, and its Subsidiaries and with respect to the Delta
Pilot Group, the Delta MEC.

“Requisite Stockholder Approval” means the affirmative vote of at least the
minimum number of stockholders of Delta required by the certificate of
incorporation or bylaws of Delta, as the case may be, by Law or the rules and
regulations of the NYSE necessary to approve the Pilot Equity Issuance (either
alone or as part of another equity plan or plans) and the plan for the
distribution of proceeds related thereto, each as contemplated in Section 3.01,
and to complete the Pilot Equity Issuance.

“Revised Delta PWA” has the meaning specified in Section 2.01(d).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, and any similar or successor
federal statute, and the rules and regulations promulgated thereunder, all as
amended, and as the same may be in effect from time to time.

“Shelf Registration” has the meaning specified in Section 3.01(d).

“Shelf Registration Statement” has the meaning specified in Section 3.01(d).

“Special Meeting” has the meaning specified in Section 6.06(b).

“Subsidiary” means, when used with reference to a Person, any other Person
(other than natural persons) of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions, or a majority of the outstanding
voting securities of which, are owned directly or indirectly by such first
Person.

“Takedown” has the meaning specified in Section 3.01(d).

“transactions contemplated hereby” means, for purposes of this Agreement, all of
the transactions contemplated by this Agreement, excluding the Merger.

SECTION 1.02. Terms Generally. (a) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other genders,
in each case, as

 

4



--------------------------------------------------------------------------------

the context requires, (b) the term “hereof,” “herein,” and “herewith” and words
of similar import shall, unless otherwise stated, be construed to refer to this
Agreement and not to any particular provision of this Agreement, and Article,
Section, paragraph, Exhibit and Schedule references are to the Articles,
Sections, paragraphs, Exhibits and Schedules to this Agreement unless otherwise
specified and (c) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified.

ARTICLE II

COLLECTIVE BARGAINING AGREEMENT; INTEGRATION

SECTION 2.01. Entry into LOA #19. (a) Upon the terms and subject to the
conditions hereof, the Parties have tentatively agreed to the Letter of
Agreement titled Mid-Contract Improvements Related to the Delta Merger (“LOA
#19”), setting forth terms modifying the Existing Delta PWA and approved by the
Delta MEC on or prior to the date hereof, governing the Delta Pilot Group, as of
the date specified therein (the “Date of Corporate Closing” or “DCC”) subject to
the provisions of this Agreement and ratification as provided herein.

(b) The Delta MEC has agreed to recommend ratification by the Delta Pilot Group
of LOA #19 and to submit LOA #19, as promptly as practicable after the date
hereof, to the Delta Pilot Group for ratification, within the time limits set
forth in Section 6.01 hereof.

(c) Promptly upon ratification by the Delta Pilot Group as provided for in
Section 2.01(b), the Delta MEC will deliver LOA # 19 to the president of ALPA
for his signature, and each of the Parties shall, and, on the Merger Agreement
Effective Date, Delta shall cause the Merged Company to, execute LOA #19.

(d) Until the DCC, the Delta Pilot Group will remain covered by the Existing
Delta PWA. Upon the DCC, the Merged Company employing the Delta Pilot Group will
operate pursuant to the Existing Delta PWA as modified by LOA #19 if ratified by
the Delta Pilot Group (the Existing Delta PWA so modified and as may be further
modified in the future, the “Revised Delta PWA”) with respect to the Delta Pilot
Group.

(e) Delta shall not, prior to the Merger Agreement Effective Date, swap with or
transfer to Northwest orders or options for new aircraft existing prior to the
Announcement Date. Between the date hereof and the DCC, no pilot on the Delta
seniority list as of the Announcement Date will be placed on furlough as a
result of the Merger Agreement, except and only to the extent that a Force
Majeure Event has occurred and is continuing during the period in which such
furlough takes place and is the cause of any such furlough.

SECTION 2.02. Pilot Equity Issuance. Subject to the terms and conditions of this
Agreement, the issuance of the Pilot Shares (the “Pilot Equity Issuance” and the
date on which the Pilot Equity Issuance actually occurs, the “Pilot Equity
Issuance Date”) will take place at the same time and at the same place as the
closing of the Merger Agreement on the Merger Agreement Effective Date;
provided, however, that notwithstanding the satisfaction or waiver of the
conditions set forth in Article VII, this Agreement may be terminated pursuant
to and in

 

5



--------------------------------------------------------------------------------

accordance with Section 8.01 hereof such that the Parties shall not be required
to effect the Pilot Equity Issuance. Notwithstanding the occurrence of the Pilot
Equity Issuance Date, it is agreed that the Designee may elect to cause the
Merged Company to issue any or all of the Pilot Shares on one or more dates
occurring on or after the Pilot Equity Issuance Date, by providing reasonable
written notice thereof to the Merged Company and each such notice shall specify
the number of Pilot Shares to be issued on any such date.

ARTICLE III

SALE AND PURCHASE OF SHARES

SECTION 3.01. Sale and Purchase of Common Shares. (a) Subject to the terms and
conditions of this Agreement, on the Pilot Equity Issuance Date, in
consideration for the undertakings of ALPA and the Delta MEC contained herein,
Delta will cause the Merged Company to issue for the benefit of the Delta Pilot
Group shares of common stock in the Merged Company in an amount equal, in the
aggregate, to 3.5% of the outstanding equity capitalization of the Merged
Company on the Merger Agreement Effective Date (the “Pilot Shares”), determined
on a fully-diluted basis (“fully-diluted basis” means for purposes of this
Agreement, taking into account the maximum number of shares issued or issuable
in respect of obligations outstanding as of the Merger Agreement Effective Date,
whether voting or non-voting, whether restricted or unrestricted, whether
issuable pursuant to options, warrants, convertible securities or exchangeable
securities or otherwise, without regard to vesting, including any such shares
that may be issued, issuable or reserved for issuance pursuant to the respective
plans of reorganization of Delta and NWA, provided, however, that the number of
shares issuable pursuant to options, warrants, or securities convertible or
exchangeable into shares of common stock shall be calculated based on the
“treasury stock method” of calculating diluted earnings per share under
Statement of Financial Accounting Standards No. 128 as in effect as of the date
hereof ). Delta will use reasonable best efforts to cause the Pilot Shares to be
authorized for listing on the New York Stock Exchange (“NYSE”), upon official
notice of issuance, by no later than the Merger Agreement Effective Date.

(b) The Pilot Shares may be issued to the Initial Holder and/or to members of
the Delta Pilot Group (or certain retirement accounts of the members of the
Delta Pilot Group in accordance with subsection (e) of this Section 3.01) as may
be determined by the Designee. The Pilot Shares or the cash proceeds from the
resale thereof as provided herein shall be distributed among the members of the
Delta Pilot Group or their pilot accounts as provided in Paragraph E of LOA #19.

(c) Delta agrees to file with the SEC, no later than the Merger Agreement
Effective Date, a registration statement on Form S-8 (or any successor form) to
register the issuance of the Pilot Shares (and the participants’ interests in
the relevant plans) to permit the Pilot Shares to be distributed in kind to the
members of the Delta Pilot Group and to be freely-transferable (including, if
requested by the Designee, a separate resale prospectus included therein to
permit resales by holders who may be deemed to be affiliates of the Merged
Company) and will maintain the effectiveness of such registration statement for
as long as necessary to permit the resale of such Pilot Shares by such holders.

 

6



--------------------------------------------------------------------------------

(d) At any time prior to, on or after the Pilot Equity Issuance Date, the
Designee may require the Merged Company to file a shelf registration statement
under the Securities Act in respect of all or a portion of the Pilot Shares (a
“Shelf Registration”) by delivering to the Merged Company a written notice
stating that such right is being exercised, specifying the number of Pilot
Shares to be included in such shelf registration and describing the intended
method of distribution thereof, which may include an underwritten offering. Upon
receiving such a request, the Merged Company shall (i) use all reasonable
efforts to file as promptly as reasonably practicable a shelf registration
statement on Form S-3 (or any successor form) (the “Shelf Registration
Statement”) to permit resale of the Pilot Shares by the Initial Holder for the
benefit of the members of the Delta Pilot Group pursuant to one or more
registered secondary offerings (which may include underwritten offerings) on or
after the Pilot Equity Issuance Date (“Takedowns”), including, if eligible,
filing such registration statement as an automatic shelf registration statement
so that it is effective upon filing, (ii) after the filing of an initial version
of the Shelf Registration Statement (other than an automatic Shelf Registration
Statement), use all reasonable efforts to cause such registration statement to
be declared effective under the Securities Act, and (iii) after the Shelf
Registration Statement becomes effective, maintain its effectiveness under the
Securities Act for not less than one year, subject to extension as provided in
Exhibit A. The Initial Holder (or the Designee acting on behalf of the Initial
Holder) may effect as many as three (3) Takedowns pursuant to the Shelf
Registration Statement (subject to the provisions of Exhibit A) and the Parties
agree to comply with the registration procedures provided on Exhibit A for any
such Takedowns.

(e) In connection with any disposition of Pilot Shares to the participating
pilots or pursuant to a Shelf Registration, the Parties will work together to
develop a program that allows all or a portion of the distributions in respect
of the Pilot Shares (in kind in the case of a disposition to the participating
pilots or, in the case of resale pursuant to a Shelf Registration, the resulting
proceeds in cash) to the participating pilots to be made, to the maximum extent
permitted by law (including but not limited to Section 415 of the Code and other
restrictions on contributions or additions to qualified plans under the Code or
ERISA), in the form of a contribution to the Delta Pilots Defined Contribution
Plan or the Delta Pilots Savings Plan (or any successor to either) and treated
as an “employer” contribution for U.S. federal income tax purposes.

(f) In connection with the Pilot Equity Issuance, Delta agrees to cause the
Merged Company’s Board of Directors to adopt, prior to the Merger Agreement
Effective Date, resolutions as may be reasonably requested by the Delta MEC (or
an MEC Successor) or ALPA, providing that the direct or indirect acquisition by
the Initial Holder, the Pilot Director, the Delta MEC, (or any MEC Successor) or
any of their respective members, ALPA, or the Delta Pilot Group of Pilot Shares
is to the maximum extent permitted by law exempt under Rule 16b-3 under the
Exchange Act. Such resolutions shall include the approval of the Pilot Equity
Issuance and language stating that such approval is granted to provide an
exemption to the Pilot Director, if a participant in such issuance, under Rule
16b-3 of the Exchange Act and, insofar (if at all) as the Pilot Director may be
deemed to be a designee of the Delta MEC (or an MEC Successor), ALPA or the
Delta Pilot Group, that the Merged Company acknowledges that the Pilot Director
may be such a designee and that such approval is intended to extend to the Delta
MEC (or an MEC Successor), or any of their respective members, ALPA and the
Delta Pilot Group, as the case may be. After the date hereof, in the event that
Delta is the Merged Company, at the request

 

7



--------------------------------------------------------------------------------

of any of the Delta MEC or ALPA, Delta agrees to cause Delta’s Board of
Directors to adopt, prior to the Pilot Equity Issuance Date, a resolution
reconfirming the resolutions of Delta’s Board of Directors adopted pursuant to
Section 4.02(ii) hereof. Delta also agrees to cause the Merged Company's Board
of Directors to adopt, prior to the Merger Agreement Effective Date, resolutions
as may be reasonably requested by the Delta MEC (or an MEC Successor) or ALPA,
consistent with Section 5.14 of the Merger Agreement, in respect of the
acquisition by the Delta MEC (or any MEC Successor) or any of their respective
members, ALPA, or any of the members of the Delta Pilot Group of shares of
common stock of the Merged Company constituting Merger Consideration (as defined
in the Merger Agreement).

(g) Delta agrees to cause the Merged Company’s Board of Directors to adopt,
prior to the Merger Agreement Effective Date, resolutions to waive compliance
with any ownership limits and restrictions on transfer contained in the Merged
Company’s certificate of incorporation similar to those contained in Article
Twelve of Delta’s certificate of incorporation to the same effect as the
resolutions adopted by Delta’s Board of Directors on or prior to the date hereof
as referred to in Section 4.02(i) hereof.

(h) The Merged Company shall be entitled to deduct and withhold from the Pilot
Shares or the cash proceeds from the resale thereof such amounts as it is
required to deduct and withhold with respect to such issuance or payment under
the Code, and the rules and regulations promulgated thereunder, or any provision
of state, local or foreign tax Law. To the extent that amounts are so deducted
or withheld, such deducted or withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Person or Persons in respect of
which such deduction and withholding was made.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF DELTA

Delta hereby represents and warrants to ALPA and the Delta MEC:

SECTION 4.01. Organization and Qualification. Delta is a duly organized and
validly existing entity in good standing under the Laws of its jurisdiction of
organization, with all requisite entity power and authority to own its
properties and conduct its business as currently conducted.

SECTION 4.02. Authority for this Agreement; Board Action. Delta has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by Delta and the consummation by Delta of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action of Delta, including by (i) a resolution of Delta’s
Board of Directors waiving compliance with the ownership limits and restrictions
on transfer and other provisions of Article Twelve of the Delta’s certificate of
incorporation substantially in the form agreed to by the Parties, and (ii) a
resolution of Delta’s Board of Directors consistent with the provisions of
Section 3.01(f) substantially in the form agreed to by the Parties. No other
corporate proceedings on the part of Delta and no stockholder votes are
necessary to authorize this Agreement or to consummate the transactions
contemplated

 

8



--------------------------------------------------------------------------------

hereby, other than, with respect to the Pilot Equity Issuance, the Requisite
Stockholder Approval. This Agreement has been duly and validly executed and
delivered by Delta, and, assuming due authorization, execution and delivery by
each of the other Parties hereto constitutes a legal, valid and binding
obligation of Delta, enforceable against Delta, in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

SECTION 4.03. Consents and Approvals; No Violation. (a) Neither the execution
and delivery of this Agreement by Delta, nor the consummation of the
transactions contemplated hereby will (i) violate or conflict with or result in
any breach of any provision of the certificate of incorporation or bylaws of
Delta, (ii) assuming all consents, approvals and authorizations contemplated by
subsection (b) below have been obtained, and all filings described in such
clauses have been made, conflict with or violate any order, writ, injunction,
decree, judgment, determination, requirement, award, stipulation, statute, rule
or regulation of any Governmental Entity (“Law”) applicable to Delta, as the
case may be, or any of its Subsidiaries or by which any of their respective
assets are bound, or (iii) violate, conflict with or result in a breach of, or
require any consent, waiver or approval under, or result in a default or give
rise to any right of termination, cancellation, modification or acceleration (or
an event that, with the giving of notice, the passage of time or otherwise,
would constitute a default or give rise to any such right) under, any of the
terms, conditions or provisions of any note, bond, mortgage, lease, license,
agreement, contract, indenture or other instrument or obligation (“Contract”) to
which Delta or any of its Subsidiaries is a party or by which Delta or any of
its Subsidiaries or any of their respective assets are bound, except, in the
cases of clauses (ii) or (iii), for any such violations, defaults, consents or
breaches that do not or would not reasonably be expected to prohibit, delay,
restrict or impair the ability of Delta to consummate the transactions
contemplated hereby in any material respect.

(b) The execution, delivery and performance of this Agreement by Delta and the
consummation of the transactions contemplated hereby do not and will not require
any consent, approval, authorization or permit of, or filing with or
notification to, any foreign, federal, state or local government or subdivision
thereof, or governmental, judicial, legislative, executive, administrative or
regulatory authority, agency, commission, tribunal or body (a “Governmental
Entity”), except (i) those required to consummate the Merger as specified in
Sections 3.1(c)(v) and 3.2(c)(v) of the Merger Agreement, (ii) the pre-merger
notification requirements under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”), to the extent required, (iii) the
applicable requirements of the Exchange Act or, with respect to Section 3.01
hereof and Exhibit A, the Securities Act, or the rules and regulations of the
NYSE, and (iv) any such consents, approvals, authorizations or permits the
failure of which to obtain does not or would not reasonably be expected to
prohibit, delay, restrict or impair the ability of Delta to consummate the
transactions contemplated hereby in any material respect.

(c) The Requisite Stockholder Approval constitutes the affirmative vote of at
least a majority of the votes cast at the Special Meeting, provided that the
total number of votes cast at the Special Meeting represent more than 50% in
interest of all securities entitled to vote thereon, as determined by the rules
and regulations of the NYSE.

 

9



--------------------------------------------------------------------------------

SECTION 4.04. Shares. Upon issuance on the Pilot Equity Issuance Date pursuant
to Article III, the Pilot Shares shall have been duly authorized and validly
issued, fully paid and nonassessable. Upon delivery to the Initial Holder or its
designees and/or the members of the Delta Pilot Group at or after the Pilot
Equity Issuance Date of (i) in the case of Pilot Shares that are certificated,
certificates representing such Pilot Shares, duly endorsed in blank or
accompanied by stock or unit powers duly endorsed in blank in proper form for
transfer or other proper instruments of transfer and (ii) in the case of Pilot
Shares that are not certificated, proper instruments of transfer, good and valid
title to the Pilot Shares will pass to the Initial Holder or its designees
and/or the members of the Delta Pilot Group, as the case may be, free and clear
of any Liens, other than those arising from acts of the Initial Holder or its
affiliates and/or the members of the Delta Pilot Group.

SECTION 4.05. Proxy Statement. The letter to stockholders, notice of meeting,
final proxy statement and form of proxy that will be provided to stockholders of
Delta in connection with the Merger, including any amendments or supplements
thereto (collectively, the “Proxy Statement”), at the time the Proxy Statement
is first mailed to stockholders and at the time of any meeting of the
stockholders, (i) will contain such information as is necessary or required by
the rules and regulations of the NYSE or other applicable Law in order to obtain
the Requisite Stockholder Approval, and (ii) in respect of the Pilot Equity
Issuance and this Agreement, will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. At the time of its respective filing with
the SEC and at the time any amendment of supplement thereto is filed with the
SEC, the Proxy Statement will comply as to form in all material respects with
the provisions of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF ALPA AND THE DELTA MEC

Each of ALPA and the Delta MEC hereby severally, and not jointly, represent and
warrant as of the date hereof as follows:

SECTION 5.01. Authority for this Agreement. It has all necessary power and
authority to execute and deliver this Agreement and, subject to the ratification
and execution of LOA #19 as provided in Section 2.01(c), to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by it and, subject to the
ratification and execution of LOA #19 as provided in Section 2.01(c), the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary proceedings on its part. This Agreement has
been duly and validly executed and delivered by it and, assuming due
authorization, execution and delivery by the other Parties hereto, constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

10



--------------------------------------------------------------------------------

SECTION 5.02. Consents and Approvals; No Violation. (a) Subject to the
ratification and execution of LOA #19 as provided in Section 2.01(c), neither
the execution and delivery of this Agreement by it, nor the consummation of the
transactions contemplated hereby will (i) violate or conflict with or result in
any breach of any provision its bylaws or similar governing documents,
(ii) conflict with or violate any Law applicable to it, assuming all consents,
approvals and authorizations contemplated by subsection (b) below have been
obtained and all filings described in such clause have been made, to the extent
required, or (iii) violate, conflict with or result in a breach of, or require
any consent, waiver or approval under, or result in a default or give rise to
any right of termination, cancellation, modification or acceleration (or an
event that, with the giving of notice, the passage of time or otherwise, would
constitute a default or give rise to any such right) under, any of the terms,
conditions or provisions of any Contract to which it is a party or by which any
of its assets are bound, except, in the case of clauses (ii) or (iii), for any
such violations, defaults, consents or breaches that do not or would not
reasonably be expected to prohibit, delay, restrict or impair its ability to
consummate the transactions contemplated hereby in any material respect.

(b) The execution, delivery and performance of this Agreement by it, and the
consummation of the transactions contemplated hereby do not and will not require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, except (i) the pre-merger notification
requirements under the HSR Act, to the extent required, (ii) those required to
consummate the Merger, (iii) the applicable requirements of the Exchange Act or,
with respect to Section 3.01 and Exhibit A, the Securities Act, or the rules and
regulations of the NYSE, and (iv) any such consents, approvals, authorizations
or permits the failure of which to obtain does not or would not reasonably be
expected to prohibit, delay, restrict or impair the ability of such parties to
consummate the transactions contemplated hereby in any material respect.

SECTION 5.03. Proxy Statement. None of the information to be supplied by it in
writing in respect of the Pilot Equity Issuance or this Agreement specifically
for inclusion in the Proxy Statement will, at the time the Proxy Statement is
first mailed to stockholders and at the time of any meeting of the stockholders,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.
Notwithstanding the foregoing, none of ALPA or the Delta MEC makes any
representation or warranty with respect to the information supplied or to be
supplied by Delta, Northwest or any Affiliate of either that is contained in any
of the foregoing documents.

ARTICLE VI

OTHER COVENANTS

SECTION 6.01. Support of Merger. Subject to the terms and conditions of this
Agreement, the Delta MEC agrees to (i) recommend the ratification of LOA #19 to
the Delta Pilot Group and shall use its reasonable best efforts to cause a
ratification vote by the Delta Pilot Group to be concluded within ninety
(90) days after the date of the Merger Agreement and (ii) unless a vote with
respect to the ratification of LOA #19 by the Delta Pilot Group shall have been
taken and the requisite approval necessary to ratify LOA #19 shall not have been
obtained,

 

11



--------------------------------------------------------------------------------

cooperate with reasonable requests of Delta to provide public support to the
Merger. Subject to Delta complying with the last sentence of this Section 6.01,
prior to any termination of this Agreement, the Delta MEC will not make any
statements inconsistent with the recommendation of such ratification and/or
support of the Merger. Delta agrees that, at any time prior to the earlier of
the termination of this Agreement or the consummation of the Merger, it will not
(a) enter into any amendment or modification of the Merger Agreement or
(b) adopt an alternative structure for the transactions contemplated by the
Merger Agreement in accordance with Section 1.8 of the Merger Agreement, that
would (in the case of clause (a) and/or (b)) (i) violate or materially frustrate
the purposes of this Agreement, the Existing Delta PWA, LOA #19 or the Revised
Delta PWA, (ii) modify in any material respect the form or nature of the Merger
Consideration (as defined in the Merger Agreement) to be paid by Delta or the
Merged Company in connection with the Merger Agreement to include (whether as a
special dividend or otherwise) any amount of cash, fixed income securities or
preferred stock (it being understood that such a modification of the Merger
Consideration that would change the value of the Pilot Shares relative to the
interests of the other stockholders of the Merged Company would constitute such
a material modification), or (iii) otherwise have a material adverse effect on
the interests of the Delta Pilot Group under this Agreement, other than in their
capacity as stockholders of the Merged Company after the Merger Agreement
Effective Date; provided that nothing in this sentence shall be deemed to limit
the right of Delta to terminate or agree to terminate the Merger Agreement or
the scope of any efforts that Delta may employ to obtain any required
governmental or regulatory consents, clearances, approvals or non-objections in
connection with the Merger.

SECTION 6.02. No Prejudice. (a) Delta, ALPA and the Delta MEC agree that, if LOA
#19 does not become effective for the Delta Pilot Group or if the Merger is not
consummated for any reason, this Agreement, LOA #19 and any discussions, written
or oral proposals or agreements or other communications (including any exchange
of documents, exhibits and data) between each of them and their Representatives
in connection with this Agreement and LOA #19 shall be without prejudice to the
position of any Party and shall not be referred to in any manner in any
subsequent collective bargaining negotiation, nor in any grievance or any other
legal proceeding regarding the interpretation, implementation, application or
enforcement of the Existing Delta PWA as in effect on the date hereof.

(b) This Section 6.02 shall survive the termination of this Agreement, including
by consummation of the Merger, and is intended to benefit, and shall be
enforceable by ALPA, the Delta MEC, and their respective successors and legal
representatives.

SECTION 6.03. Fees and Expenses. Delta will (and will cause the Merged Company
to) pay the reasonable fees and expenses incurred by each of the Delta MEC, ALPA
and the Initial Holder in connection with the negotiation of this Agreement and
the transactions contemplated hereby (other than any expenses relating to the
Shelf Registration Statement and any Takedowns thereunder, which are covered by
Exhibit A), whether or not the Pilot Equity Issuance is consummated, promptly
upon notice of such amounts and not later than the earlier of (i) as soon as
practicable after the Merger Agreement Effective Date and (ii) as soon as
practicable after the termination of this Agreement; provided that (a) in no
event shall Delta or the Merged Company be obligated to pay more than
$10,000,000 (the “Reimbursement Cap”) in the aggregate pursuant to this
Section 6.03 (or otherwise, but not including pursuant to Exhibit

 

12



--------------------------------------------------------------------------------

A) in respect of the fees and expenses of the Delta MEC, ALPA and the Initial
Holder, or (b) in no event shall Delta or the Merged Company be obligated to pay
any amount if this Agreement is terminated pursuant to Section 8.01(a)(iv).

SECTION 6.04. Press Release. Each of the Parties agrees that they will consult
with each other and provide each other with an opportunity to review the initial
press release to be issued by any Party on the Announcement Date with respect to
this Agreement.

SECTION 6.05. Reasonable Best Efforts. To the extent required by law, each of
the Parties agrees promptly after the date hereof to file any and all
Notification and Report Forms required under the HSR Act with respect to the
Pilot Equity Issuance and to supply as promptly as reasonably practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act. Each of the Parties shall use all reasonable best efforts to
(1) cooperate in all respects with each other in connection with any filing or
submission pursuant to the HSR Act and in connection with any investigation or
other inquiry, including any proceeding initiated by a private party; (2) keep
the other Parties reasonably informed of any communication received by such
party from, or given by such party to, any U.S. Governmental Entity and of any
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby; and
(3) cooperate in all respects with each other in connection with any filings or
submissions that may be required or appropriate in connection with the
transactions contemplated hereby under any foreign Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or lessening of competition through
merger or acquisition (the “Governmental Filings”).

SECTION 6.06. Proxy Statement; Stockholder Approval. (a) Delta shall prepare as
promptly as practicable after the date of this Agreement the Proxy Statement in
preliminary form and will provide ALPA and the Delta MEC the reasonable
opportunity to review and comment on such Proxy Statement in preliminary form
and to have their comments on any descriptions of any of them or of the Pilot
Equity Issuance contained therein reasonably considered, after which Delta shall
mail to its stockholders at the earliest reasonably practicable date the
definitive Proxy Statement.

(b) In accordance with applicable Law, the rules and regulations of the NYSE and
Delta’s certificate of incorporation and bylaws, at the meeting of its
stockholders convened for the purpose of obtaining stockholder approval of the
Merger (the “Special Meeting”), Delta will also request the Requisite
Stockholder Approval in connection with this Agreement. The Proxy Statement will
include the recommendation of the Board of Directors of Delta of the Pilot
Equity Issuance and the transactions contemplated thereby and Delta shall use
its reasonable best efforts to obtain the Requisite Stockholder Approval.

SECTION 6.07. Pilot Directors. Each of Delta, the Delta MEC and ALPA agrees that
the right of the Delta MEC to appoint a Pilot Director pursuant to the
Nomination Letter Agreement shall continue with full force and effect after the
Merger and shall provide the Delta MEC with identical rights in with respect to
the Merged Company as are provided with respect to Delta under the Nomination
Letter Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 6.08. Indemnity. Delta agrees to indemnify and hold harmless, to the
fullest extent permitted by law, the Delta MEC, ALPA, the Initial Holder, the
Designee and each of their respective Affiliates, members, officers, directors,
employees, advisors and agents, including the members of the Delta Pilot Group
(each, an “Indemnitee”) from and against any and all losses, suits, claims,
damages, costs and expenses, including legal fees and expenses to the extent set
forth below (each, a “Claim”), relating to or arising out of the execution,
delivery and performance of the Merger Agreement, this Agreement and the
transactions contemplated thereby or hereby asserted or brought by one or more
stockholders of Delta or Northwest in their capacities as such or by any
employees of Delta or Northwest other than employees of Delta represented by
ALPA (except ALPA-represented employees of Delta or Northwest in their
capacities as stockholders of Delta or Northwest); provided that Delta shall not
be required to indemnify an Indemnitee hereunder to the extent such Claim
results from the gross negligence or willful misconduct of any such Indemnitee
or to the extent such Claim results from any material misstatement or omission
in any information provided by or on behalf of any Indemnitee for filing with
any governmental authority. Any Indemnitee entitled to indemnification hereunder
shall give prompt written notice to Delta of any Claim with respect to which it
seeks indemnification hereunder; provided that any delay or failure to so notify
Delta shall relieve Delta of its obligations hereunder with respect to such
Claim only to the extent that it is actually and materially prejudiced by such
delay or failure. Delta shall have the right to assume and control the defense
of any such Claim with counsel reasonably satisfactory to the Indemnitee;
provided that Delta has not and is not contesting the Indemnitee’s rights to
indemnification hereunder. The Indemnitee may select and employ separate counsel
to participate in the defense of such Claim (which separate counsel shall be
retained at the expense of the Indemnitee unless Delta shall have failed to
assume the defense of such Claim within a reasonable period of time after notice
of the Claim). If Delta assumes the defense of any such Claim, it shall have the
right to settle such Claim without the consent of the Indemnitee so long as such
settlement does not include any injunctive relief against an Indemnitee, and
Delta shall not consent to the entry of a judgment or a settlement of any such
Claim that does not include an unconditional release from all liability in
respect of such Claim for the benefit of the Indemnitees without their prior
written consent not to be unreasonably withheld.

ARTICLE VII

CONDITIONS

SECTION 7.01. Conditions to Each Party’s Obligations. The respective obligations
of the Parties to effect the transactions contemplated hereby shall be subject
to the satisfaction at or prior to the Pilot Equity Issuance Date of the
following conditions:

(a) No Injunctions or Restraints; Illegality. No order, injunction, decree or
other legal restraint issued by any Governmental Entity of competent
jurisdiction or other Law, rule or legal restraint shall be in effect
preventing, restraining or rendering illegal the consummation of the Pilot
Equity Issuance or the transactions contemplated hereby. No Governmental Entity
shall have commenced and not withdrawn any proceeding seeking to enjoin,
restrain or otherwise prohibit the Pilot Equity Issuance or the transactions
contemplated hereby.

 

14



--------------------------------------------------------------------------------

(b) Merger Agreement. The Merger contemplated by the Merger Agreement shall have
become effective in accordance with the terms of the Merger Agreement (as in
effect from time to time) and the Merger Agreement Effective Date shall have
occurred.

(c) Ratification and Execution of LOA #19. The Delta Pilot Group shall have
ratified LOA #19 and LOA #19 shall have been signed by the parties thereto
pursuant to Section 2.01(c).

(d) Delta Stockholder Approval. The Requisite Stockholder Approval shall have
been obtained.

(e) Regulatory Consents. To the extent required by Law, any waiting period under
the HSR Act applicable to the Pilot Equity Issuance shall have expired or early
termination thereof shall have been granted and all required Governmental
Filings shall have been made and any applicable waiting period thereunder shall
have expired or approvals with respect thereto shall have been obtained.

SECTION 7.02. Conditions to Obligations of ALPA and the Delta MEC. The
obligation of ALPA and the Delta MEC to effect the transactions contemplated
hereby is also subject to the satisfaction, or waiver by the Delta MEC, at or
prior to the Pilot Equity Issuance Date, of the following conditions:

(a) Representations and Warranties. Each representation or warranty of Delta set
forth in Article IV of this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Pilot Equity Issuance
Date as though made on and as of such date.

(b) Performance of Obligations of Delta. Delta shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Pilot Equity Issuance Date.

SECTION 7.03. Conditions to Obligations of Delta. The obligation of Delta to
effect the transactions contemplated hereby is also subject to the satisfaction
or waiver by Delta at or prior to the Pilot Equity Issuance Date of the
following conditions:

(a) Representations and Warranties. Each representation or warranty of ALPA and
the Delta MEC set forth in Article V of this Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of the Pilot
Equity Issuance Date as though made on and as of such date.

(b) Performance of Obligations of ALPA and the Delta MEC. ALPA and the Delta MEC
shall have performed in all material respects all obligations required to be
performed by them under this Agreement at or prior to the Pilot Equity Issuance
Date.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION; AMENDMENT; WAIVER

SECTION 8.01. Termination. (a) This Agreement may be terminated by provision of
written notice at any time prior to the Pilot Equity Issuance Date:

 

  (i) by any Party, if the Merger Agreement is terminated;

 

  (ii) by any Party, if the Merger Agreement Effective Date has not occurred by
the twelve-month anniversary of the date hereof; provided that such date shall
be extended to the eighteen-month anniversary of the date hereof to the extent
but only to the extent the Outside Date (as defined in the Merger Agreement) is
similarly extended to the eighteen-month date of the Merger Agreement in
accordance with Section 7.1(b)(i) of the Merger Agreement;

 

  (iii) by any Party, if any court of competent jurisdiction or other
Governmental Entity shall have issued an order, decree or ruling, or taken any
other action, restraining, enjoining or otherwise prohibiting any of the
transactions contemplated hereby and such order, decree, ruling or other action
shall have become final and non-appealable;

 

  (iv) by Delta, if there shall have been a material breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of ALPA or the Delta MEC, which is not cured on or
before the earlier of the Merger Agreement Effective Date and the 30th day
following written notice to ALPA or the Delta MEC, as the case may be; provided
that Delta shall not have the right to terminate this Agreement pursuant to this
Section 8.01(a)(iv) if Delta is then in material breach of any of its covenants
or agreements contained in this Agreement.

 

  (v) by ALPA if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of Delta and which is not cured on or before the earlier
of the Merger Agreement Effective Date and the 30th day following written notice
to Delta; provided that ALPA shall not have the right to terminate this
Agreement pursuant to this Section 8.01(a)(v) if ALPA or the Delta MEC is then
in material breach of any of its covenants or agreements contained in this
Agreement.

 

  (vi) by ALPA if the Special Meeting shall have been held and concluded and the
Requisite Stockholder Approval was not obtained or if the Special Meeting has
not been held by the one year anniversary of the date hereof.

The Party desiring to terminate this Agreement pursuant to any of clauses
(i) through (vi) of this Section 8.01(a) shall give written notice of such
termination to the other Parties in accordance

 

16



--------------------------------------------------------------------------------

with Section 9.06, specifying the provision or provisions hereof pursuant to
which such termination is effected.

(b) This Agreement will terminate automatically, without the need for written
notice by any Party, if (x) on the date that is ninety (90) days after the date
of the Merger Agreement, the ratification by the Delta Pilot Group has not
occurred, or (y) on or prior to the date that is ninety (90) days after the date
of the Merger Agreement, a vote with respect to the ratification of LOA #19 by
the Delta Pilot Group shall have been taken but the requisite approval necessary
to ratify LOA #19 shall not have been obtained.

SECTION 8.02. Effect of Termination. If this Agreement is terminated pursuant to
Section 8.01, this Agreement (except for the provisions of Section 6.02, 6.03,
8.02, 8.03 and Article IX), LOA #19 (whether or not ratified or executed) shall
forthwith become void and have no effect, without any liability on the part of
any Party or its directors, officers, stockholders or members or other
affiliates or related parties. Notwithstanding the foregoing, no Party shall be
relieved or released from any liabilities or damages for any willful and
material breach hereof.

SECTION 8.03. Fees and Expenses. Whether or not the Merger is consummated,
except as otherwise specifically provided herein (including Section 6.03 and
Exhibit A), all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

SECTION 8.04. Amendment. This Agreement may not be amended, changed,
supplemented or otherwise modified except by an instrument in writing signed on
behalf of all of the Parties.

SECTION 8.05. Extension; Waiver; Remedies. (a) At any time prior to the
termination of this Agreement, each Party hereto may (i) extend the time for the
performance of any of the obligations or other acts of any other Party hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein by any other Party or in any document, certificate or writing delivered
pursuant hereto by any other Party, or (iii) waive compliance by any other Party
with any of the agreements or conditions contained herein. Any agreement on the
part of any Party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party against which
such waiver or extension is to be enforced.

(b) The failure of any Party hereto to exercise any rights, power or remedy
provided under this Agreement, or to insist upon compliance by any other Party
hereto with its obligations hereunder, and any custom or practice of the Parties
at variance with the terms hereof, shall not constitute a waiver by such Party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Representations and Warranties. The representations and warranties
made in Articles III and IV or any instrument delivered pursuant to this
Agreement shall not survive beyond the Merger Agreement Effective Date. Each
covenant or agreement of the Parties in this Agreement shall not survive beyond
the Merger Agreement Effective Date, other than any covenant or agreement that
by its terms contemplates performance after the Merger Agreement Effective Date.

SECTION 9.02. Entire Agreement; Assignment. This Agreement, together with any
Exhibits and Schedules hereto, and LOA #19 constitute the entire agreement
between the Parties with respect to the terms and conditions under which ALPA
and the Delta MEC have agreed to participate in the Pilot Equity Issuance and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to such terms and conditions. The Agreement shall
not be assigned by any Party by operation of Law or otherwise without the prior
written consent of the other Parties.

SECTION 9.03. Jurisdiction; Venue. Each of the Parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court located in the
State of Delaware or the Court of Chancery of the State of Delaware in and for
New Castle County Delaware, in the event any dispute arises out of this
Agreement or any transaction contemplated by this Agreement, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees that it will not bring any
action relating to this Agreement or any transaction contemplated by this
Agreement in any court other than any such court, (d) agrees that this Agreement
will not be subject to the grievance and/or System Board of Adjustment
procedures of the Existing Delta PWA or the Revised Delta PWA and (e) waives any
right to trial by jury with respect to any action related to or arising out of
this Agreement or any transaction contemplated by this Agreement. The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any proceeding arising out of this Agreement or the transactions contemplated
hereby in any such court, and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such proceeding
brought in any such court has been brought in an inconvenient forum.

SECTION 9.04. Validity; Specific Performance. (a) If any term or other provision
of this Agreement is held to be invalid, illegal or incapable of being enforced
by any Law or public policy in any jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
and shall not be affected thereby, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced in any jurisdiction, this Agreement will
be reformed, construed and enforced in such jurisdiction so as to effect the
original intent of the Parties as closely as possible to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

18



--------------------------------------------------------------------------------

(b) The Parties hereto agree that irreparable damage would occur in the event
that any provision of this Agreement were not performed by any Party in
accordance with the terms hereof and that, prior to the termination of this
Agreement pursuant to Article VIII, any Party shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

SECTION 9.05. Capacity of the Delta MEC. Notwithstanding anything to the
contrary contained herein, the Delta MEC is executing this Agreement in its
capacity as the governing body of the Delta Pilot Group and the obligations
contained herein of the Delta MEC are obligations only of such governing body,
and shall not be deemed to bind any members of the Delta MEC or any committees
thereof acting in their capacity as individuals or local council
representatives.

SECTION 9.06. Notices. All notices, requests, claims, demands and other
communications hereunder shall be given (and shall be deemed to have been duly
received if given) by hand delivery in writing or by facsimile transmission with
confirmation of receipt or by recognized overnight courier service, as follows:

 

if to Delta:

Delta Air Lines, Inc.

1030 Delta Boulevard

Law Dept. 981

P.O. Box 20574

Atlanta, Georgia 30320-2574

Attention: General Counsel

Facsimile: 404.715.7882

with a copy to, which shall not constitute notice:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:

 

Lawrence S. Makow, Esq.

Stephanie J. Seligman, Esq.

Facsimile: 212.403.2000

if to the Delta MEC:

Delta MEC

100 Hartsfield Centre Parkway

Suite 200

Atlanta, GA 30354

Attention: Captain Lee Moak

Facsimile: 404.763.5189

 

19



--------------------------------------------------------------------------------

with a copy to, which shall not constitute notice:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Robert P. Davis, Esq.

Facsimile: 212.225.3999

if to ALPA:

Air Line Pilots Association, Int'l

1625 Massachusetts Ave NW

Washington, DC 20036

Attention: Jonathan Cohen

Facsimile: 202.797.4014

with a copy to, which shall not constitute notice:

Cohen, Weiss and Simon LLP

330 West 42nd Street

25th Floor

New York, NY 10036

Attention: Michael E. Abram

Facsimile: 646.473.8208

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

SECTION 9.07. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware applicable to contracts
made and to be performed entirely within that State.

SECTION 9.08. Descriptive Headings. The descriptive headings herein (including
the Exhibits) are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

SECTION 9.09. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party hereto and their successors, and
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement except as provided in Exhibit A and Section 6.08.

SECTION 9.10. Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. Except as otherwise expressly provided herein, no failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or

 

20



--------------------------------------------------------------------------------

remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

SECTION 9.11. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all at or on the day
and year first above written.

 

DELTA AIR LINES, INC     AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

/s/ Richard H. Anderson

   

/s/ John H. Prater

Richard H. Anderson     Captain John H. Prater Chief Executive Officer    
President

/s/ Edward H. Bastian

    Edward H. Bastian     President and Chief Financial Officer    

/s/ Stephen E. Gorman

    Stephen E. Gorman     Executive Vice President – Operations    

/s/ Michael H. Campbell

    Michael H. Campbell    

Executive Vice President – Human Resources,

Labor Relations & Communications

    WITNESS:    

/s/ Steve Dickson

    Captain Steve Dickson     Senior Vice President – Flight Operations    

/s/ Geraldine P. Carolan

    Geraldine P. Carolan     Vice President – Labor Relations    

/s/ Robert L. Kight

    Robert L. Kight     Vice President – Compensation & Benefits    



--------------------------------------------------------------------------------

DELTA MASTER EXECUTIVE COUNCIL    

/s/ Lee Moak

    Captain Lee Moak     Chairman, Delta MEC     WITNESS:    

/s/ Tim O’Malley

    Captain Tim O’Malley     Chairman, Delta MEC Negotiating Committee    

/s/ Rick Dominguez

    Captain Rick Dominguez     Delta MEC Negotiating Committee    

/s/ Randy Worrall

    Captain Randy Worrall     Delta MEC Negotiating Committee    

[Signature Page to Transaction Framework Agreement]



--------------------------------------------------------------------------------

Exhibit A

REGISTRATION RIGHTS PROCEDURES

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. Notwithstanding any term that is otherwise defined
in the Transaction Framework Agreement to which this is an Exhibit, the
following terms shall have the following meanings as used in this Exhibit
(capitalized terms used in this Exhibit but not otherwise defined in this
Exhibit shall have the meanings ascribed to such terms in the Transaction
Framework Agreement):

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided, that the Initial Holder shall not be deemed an Affiliate of the
Company or any of its subsidiaries for purposes of this Exhibit.

“Board” means the board of directors of the Company.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to close.

“Company” means the Merged Company and shall include the Company’s successors by
merger, acquisition, reorganization, conversion or otherwise.

“Exhibit” means this Exhibit A.

“FINRA” means the Financial Industry Regulatory Authority.

“Loss” or “Losses” has the meaning specified in Section 2.04(a).

“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust, joint
venture, unincorporated organization or a government or any agency or political
subdivision thereof.

“Prospectus” means the prospectus included in any Shelf Registration Statement,
all amendments and supplements to such prospectus, including pre- and
post-effective amendments to such Shelf Registration Statement, and all other
material incorporated by reference in such prospectus.

“Registrable Securities” means any Pilot Shares held by, or to be issued
pursuant to the Transaction Framework Agreement to, the Initial Holder;
provided, that any such Registrable Securities shall cease to be Registrable
Securities to the extent a Registration Statement with respect to the sale of
such Registrable Securities has become effective under the Securities Act and
such Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement.

 

A-1



--------------------------------------------------------------------------------

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The terms
“Register” and “Registered” shall have a correlative meaning.

“Registration Expenses” has the meaning specified in Section 2.03.

“Registration Period” has the meaning specified in Section 2.01(b).

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Shelf Registration Suspension” has the meaning specified in Section 2.01(c).

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01 Participation in Shelf Registration.

(a) Shelf Registration Statement. Subject to Section 3.01(d) of the Transaction
Framework Agreement, upon request by the Designee, the Company shall file a
Shelf Registration Statement under the Securities Act with respect to an
offering of the Registrable Securities and use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act as soon as practicable after the Merger Agreement Effective Date
(or, if the Company qualifies to do so, it shall file an automatic Shelf
Registration Statement on the Merger Agreement Effective Date) to permit the
Prospectus forming a part thereof to be usable by the Initial Holder during the
Registration Period. The Shelf Registration Statement shall provide for the
resale of all Registrable Securities held by the Initial Holder (or such lesser
amount as shall be requested by the Designee).

(b) Effective Registration. The Company shall be deemed to have effected a Shelf
Registration Statement if such Shelf Registration Statement has become effective
and remains effective for the lesser of (i) one year or (ii) such shorter period
as shall terminate when all Registrable Securities covered by such Shelf
Registration Statement have been sold or withdrawn (the applicable period,
subject to Section 2.02(a)(xvi) and Section 2.02(c) hereof, the “Registration
Period”). No Takedown shall be deemed to have occurred if (i) during the

 

A-2



--------------------------------------------------------------------------------

Registration Period such Takedown is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with any Takedown are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by the Initial Holder. Subject to
Section 2.01(c), the Company shall not be deemed to have used its reasonable
best efforts to keep the Shelf Registration Statement effective during the
Registration Period if the Company voluntarily takes any action or omits to take
any action that would result in the Initial Holder not being able to offer and
sell Registrable Securities pursuant to such Shelf Registration Statement during
the Registration Period as provided herein, unless such action or omission is
required by applicable law.

(c) Delay in Filing; Suspension of Registration. Anything in the Transaction
Framework Agreement or this Exhibit notwithstanding, the Company shall be
entitled to, upon giving prompt written notice of such suspension to the Initial
Holder and the Designee, suspend use of the Shelf Registration Statement (a
“Shelf Registration Suspension”) for reasonable periods of time, but in no event
for more than an aggregate of seventy-five (75) days during any 12-month period,
if the Company has determined that the continued use of the Shelf Registration
Statement would require the Company to disclose material non-public information
that (x) would (i) in the reasonable good faith judgment of the Company’s
General Counsel, impede, delay or otherwise interfere with any pending or
contemplated material acquisition, corporate reorganization or other similar
material transaction involving the Company (not including the Merger as defined
in the Transaction Framework Agreement) or (ii) based upon written advice from
the Company’s investment banker or financial advisor, adversely affect any
material pending or contemplated financing, offering or sale of any class of
securities by the Company, or (y) (i) would be required to be made in any Shelf
Registration Statement or report filed with the SEC by the Company so that such
Shelf Registration Statement or report would not be materially misleading,
(ii) would not be required to be made at such time but for the filing or
effectiveness of such Shelf Registration Statement, and (iii) would have a
material adverse effect on the Company or its business. Upon notice by the
Company to the Initial Holder and the Designee of any such determination, the
Initial Holder and the Designee shall keep the fact of any such notice strictly
confidential and, during the Shelf Registration Suspension (or until such Shelf
Registration Suspension shall be earlier terminated in writing by the Company),
suspend use of the applicable Prospectus in connection with any sale or
purchase, or offer to sell or purchase, Registrable Securities covered by such
Shelf Registration Statement and promptly halt any offer, sale or trading of any
Registrable Securities covered by such Shelf Registration Statement for the
duration of the Shelf Registration Suspension set forth in such notice (or until
such Shelf Registration Suspension shall be earlier terminated in writing by the
Company). For purposes of clarity, it is understood that no Takedown shall be
deemed to have occurred if such Takedown does not occur due to a Shelf
Registration Suspension. The Company shall immediately notify the Initial Holder
and the Designee upon the termination of any Shelf Registration Suspension,
amend or supplement the Prospectus, if necessary, so it does not contain any
untrue statement or omission and furnish to the Initial Holder and the Designee
such numbers of copies of the Prospectus as so amended or supplemented as the
Initial Holder and the Designee may reasonably request. The Company shall, if
necessary, supplement or make amendments to the Shelf Registration Statement, if
required by the registration form used by the Company for the

 

A-3



--------------------------------------------------------------------------------

Shelf Registration or by the instructions applicable to such registration form
or by the Securities Act or as may reasonably be requested by the Designee.

(d) Underwritten Secondary Resale. In connection with any Underwritten Offering,
the Designee shall select the managing underwriter or underwriters for such
offering of Registrable Securities; provided that such managing underwriter
shall be a nationally recognized investment-banking firm and shall be reasonably
acceptable to the Company. The Designee shall determine the pricing of the
Registrable Securities offered pursuant to any such Shelf Registration
Statement, the applicable underwriting discount and other financial terms and
determine the timing of any Takedowns under such Shelf Registration Statement.

SECTION 2.02 Registration Procedures.

(a) In connection with the Company’s Registration obligations under Section 2.01
of this Exhibit, the Company shall use its reasonable best efforts to effect
such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
promptly as reasonably practicable, and in connection therewith the Company
shall, subject to Section 2.03 of this Exhibit:

(i) Prepare and file with the SEC a Registration Statement or Registration
Statements on Form S-3 or successor form thereto, and use its reasonable best
efforts to cause such Shelf Registration Statement to become effective and to
remain effective as provided herein; provided, that before filing a Shelf
Registration Statement or Prospectus or any amendments or supplements thereto
(including documents that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish or otherwise make available to
the Designee, the Initial Holder, its counsel and the managing underwriter or
underwriters, if any, copies of all such documents proposed to be filed, which
documents will be subject to the reasonable review and comment of the Designee,
the Initial Holder, its counsel and the managing underwriter or underwriters,
and such other documents reasonably requested by the Designee, the Initial
Holder, its counsel and the managing underwriter or underwriters, including any
comment letters from the SEC, and, if requested by the Designee, the Initial
Holder, its counsel and the managing underwriter or underwriters, provide the
Designee, the Initial Holder, its counsel and the managing underwriter or
underwriters reasonable opportunity to participate in the preparation of such
Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Shelf Registration Statement or Prospectus or any amendments or supplements
thereto (including such documents that, upon filing, would be incorporated or
deemed to be incorporated by reference therein) with respect to any Registration
pursuant to Section 2.01 of this Exhibit to which the Designee, the Initial
Holder, its counsel, or the underwriter(s), if any, shall reasonably object, in
writing, on a timely basis, unless, in the reasonable opinion of the Company,
such filing is necessary to comply with applicable law;

 

A-4



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such pre- and post-effective amendments to
such Shelf Registration Statement, supplements or amendments to the Prospectus
as may be (A) reasonably requested by the Designee or (B) necessary to keep such
Registration effective for the period of time required by this Exhibit, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Shelf Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Shelf Registration
Statement;

(iii) notify the Designee and the managing underwriter or underwriters, if any,
and (if requested) confirm such advice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Shelf Registration Statement or
any amendment thereto has been filed or becomes effective, and when the
applicable Prospectus, and any amendment or supplement to such Prospectus has
been filed, (b) of any written comments by the SEC or any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to such Shelf Registration Statement, such Prospectus, or for additional
information, (c) of the issuance by the SEC of any stop order suspending the
effectiveness of such Shelf Registration Statement or any order by the SEC or
any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, and (d) with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(iv) promptly notify the Designee and the underwriter(s), if any, when the
Company becomes aware of the happening of (A) the representations and warranties
of the Company in any applicable underwriting agreement ceasing to be true and
correct in all material respects and (B) any event as a result of which the
applicable Shelf Registration Statement or Prospectus (as then in effect)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of such Prospectus or
any preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, or, if for any other reason it shall be necessary to amend
or supplement such Shelf Registration Statement or Prospectus in order to comply
with the Securities Act and, in either case as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to the Designee and the managing underwriter or underwriters, if any, an
amendment or supplement to such Shelf Registration Statement or Prospectus which
shall correct such misstatement or omission or effect such compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of as
promptly as possible, any stop order or other order or notice preventing or
suspending the use of any preliminary or final Prospectus;

(vi) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the managing underwriter or underwriters and the Designee
agree should be included therein relating to the plan of distribution with
respect

 

A-5



--------------------------------------------------------------------------------

to such Registrable Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment;

(vii) furnish to the Designee, the Initial Holder and each underwriter, if any,
without charge, as many conformed copies as the Designee, the Initial Holder or
underwriter may reasonably request of the applicable Shelf Registration
Statement and any amendment or post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference), and such
other documents, as the Designee, the Initial Holder or such managing
underwriter or underwriters may reasonably request, and upon request a copy of
any and all transmittal letters or other correspondence to or received from, the
SEC or any other Governmental Entity relating to such offering;

(viii) deliver to the Designee, the Initial Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus) and any amendment or supplement thereto, and such other
documents as the Designee, the Initial Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities by
the Initial Holder or underwriter, it being understood that the Company consents
to the use of such Prospectus or any amendment or supplement thereto by the
Designee, the Initial Holder and the underwriter(s), if any, in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
or any amendment or supplement thereto;

(ix) on or prior to the date on which the applicable Shelf Registration
Statement becomes effective, use its reasonable best efforts to register or
qualify, and cooperate with the Designee, the Initial Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the Registration or qualification (or exemption from such Registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction of the United
States as the Designee, the Initial Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such Registration or qualification in effect for such period as required by
Section 2.01(b) of this Exhibit; provided, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject;

(x) cooperate with the Designee, the Initial Holder and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters may request at least two (2) Business Days prior to any sale of
Registrable Securities to the underwriter(s);

 

A-6



--------------------------------------------------------------------------------

(xi) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Shelf Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to enable
the Designee, the Initial Holder or the underwriter(s), if any, to consummate
the disposition of such Registrable Securities;

(xii) not later than the effective date of the applicable Shelf Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(xiii) make such representations and warranties to the Initial Holder and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by Company in secondary underwritten public offerings;

(xiv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Designee, the
Initial Holder or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the Registration and disposition of
such Registrable Securities;

(xv) obtain for delivery to the Designee, the Initial Holder and to the
underwriter(s), if any, an opinion or opinions from counsel for the Company
dated the effective date of the Shelf Registration Statement or, in the event of
an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinion or opinions
shall be reasonably satisfactory to the Initial Holder or underwriters, as the
case may be, and their respective counsel;

(xvi) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Designee, the Initial Holder, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement; provided that if such cold comfort letters are not
provided or such independent certified public accounts are not able to bring
down such cold comfort letters to the closing under such underwriting agreement
(other than during a Shelf Registration Suspension), then (A) no Takedown shall
have been deemed to have occurred until and unless such cold comfort letter is
provided and brought down to the closing under such underwriting agreement and
(B) the Registration Period will be extended by the number of days equal to the
number of days between the date on which any such cold comfort letter is
requested to be issued or brought down and the date on which such cold comfort
letter is eventually issued or brought down;

(xvii) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

 

A-7



--------------------------------------------------------------------------------

(xviii) provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Shelf Registration
Statement from and after a date not later than the effective date of such Shelf
Registration Statement;

(xix) deliver such documents and certificates as may be reasonably requested by
the Designee, the Initial Holder, its counsel and the managing underwriter or
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to this Exhibit and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company (the above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder);

(xx) cause all Registrable Securities covered by the applicable Shelf
Registration Statement to be listed on each securities exchange on which any of
the Company’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of the Company’s securities are then quoted;

(xxi) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the Designee, the Initial Holder, by any
underwriter participating in any disposition to be effected pursuant to such
Shelf Registration Statement and by any attorney, accountant or other agent
retained by the Designee, the Initial Holder or any such underwriter, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the its officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person in
connection with such Shelf Registration Statement as shall be necessary to
enable them to exercise their due diligence responsibility; provided, that any
such Person gaining access to information regarding the Company pursuant to this
Section 2.02(a)(xxi) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company that it determines
in good faith to be confidential, and of which determination such Person is
notified, unless (w) the release of such information is requested or required
(by deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process), (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person;

(xxii) take no action prohibited by Regulation M under the Exchange Act;

(xxiii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Shelf Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

 

A-8



--------------------------------------------------------------------------------

(xxiv) promptly after the issuance of an earnings release or upon the request of
the Designee or Initial Holder, prepare a current report on Form 8-K with
respect to such earnings release or a matter of disclosure as requested by the
Designee or Initial Holder and file such Form 8-K with the SEC; and

(xxv) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

(b) The Company may require the Initial Holder to furnish to the Company such
information regarding the distribution of such securities and such other
information relating to it and its ownership of Registrable Securities as the
Company may from time to time reasonably request in writing, and the Company may
exclude from such Registration the Registrable Securities of the Initial Holder
if it unreasonably fails to furnish such information within a reasonable time
after receiving such request. The Designee will cause the Initial Holder to
furnish such information to the Company and to cooperate with the Company as
reasonably necessary to enable the Company to comply with the provisions of this
Exhibit.

(c) The Designee agrees to cause the Initial Holder, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.01(c), to forthwith discontinue disposition of Registrable Securities
pursuant to such Shelf Registration Statement until the Designee’s or Initial
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.01(c), or until the Designee is advised in writing by
the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus or any amendments or supplements thereto and if so
directed by the Company, the Designee will cause the Initial Holder to deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in the Designee’s or Initial Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Shelf Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Initial Holder either receives the copies of the supplemented or amended
Prospectus contemplated by Section 2.01(c) or the Designee is advised in writing
by the Company that the use of the Prospectus may be resumed.

(d) If any Registration Statement or comparable statement under the “Blue Sky”
laws refers to the Initial Holder, ALPA or the Delta MEC by name or otherwise as
the holder of any securities of the Company, then the Initial Holder, ALPA or
the Delta MEC, as the case may be, shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to the Initial
Holder, ALPA or the Delta MEC, as the case may be, and the Company, to the
effect that the holding by the Initial Holder of such securities is not to be
construed as a recommendation by the Initial Holder, ALPA or the Delta MEC of
the investment quality of the Company's securities covered thereby and that such
holding does not imply that the Initial Holder, ALPA or the Delta MEC will
assist in meeting any future financial requirements of the Company, or (ii) in
the event that such reference to the Initial Holder, ALPA or the Delta MEC by
name or otherwise is not in the judgment of the Company, as advised by counsel,

 

A-9



--------------------------------------------------------------------------------

required by the Securities Act or any similar federal statute or any “Blue Sky”
or securities law then in force, the deletion of the reference to the Initial
Holder, ALPA or the Delta MEC.

(e) No Inconsistent Agreements; Additional Rights. The Company represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Exhibit. The Company shall not hereafter enter into any agreement with
respect to its securities that is inconsistent with or conflicts with the rights
granted to the Designee or Initial Holder by this Exhibit.

SECTION 2.03 Registration Expenses. Anything to the contrary in the Transaction
Framework Agreement or this Exhibit to the contrary notwithstanding, all
expenses incident to the Company’s performance of or compliance with this
Exhibit shall be paid by the Company, including (i) all registration and filing
fees, and any other reasonable fees and expenses associated with filings
required to be made with the SEC or FINRA, (ii) all fees and expenses in
connection with compliance with any securities or “Blue Sky” laws, (iii) all
reasonable printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) reasonable Securities
Act liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable fees and customary disbursements of legal counsel selected by the
Initial Holder (whether such counsel is selected by the Initial Holder or by the
Designee on behalf of the Initial Holder) in connection with such Registration,
(viii) all fees and expenses of any special experts or other Persons retained by
the Company in connection with any Registration, and (ix) all internal expenses
of the Company (including all salaries and expenses of its officers and
employees performing legal or accounting duties). All such expenses are referred
to herein as “Registration Expenses.” The Company shall not be required to pay
underwriting or similar discounts, commissions or fees or transfer taxes, if
any, attributable to the sale of Registrable Securities.

SECTION 2.04 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Delta MEC, ALPA, the
Initial Holder, the Designee, the Delta Pilot Group, each of their respective
Affiliates, members, officers, directors, employees, advisors, and agents and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives from and
against any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Shelf Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment

 

A-10



--------------------------------------------------------------------------------

thereof or supplement thereto or any documents incorporated by reference
therein) or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including, without limitation, reports and
other documents filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus in light of the circumstances under which they were made)
not misleading or (iii) any actions or inactions or proceedings in respect of
the foregoing whether or not such indemnified party is a party thereto;
provided, that the Company shall not be liable to any particular indemnified
party (A) to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement or other document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party expressly for use in the preparation thereof or (B) to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss purchased Registrable Securities at least five (5) days
prior to the written confirmation of the sale of the Registrable Securities to
such Person and a copy of such Prospectus (as amended and supplemented) was not
sent or given by or on behalf of such indemnified party to such Person at or
prior to the written confirmation of the sale of the Registrable Securities to
such Person. This indemnity shall be in addition to any liability the Company
may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Initial Holder or
any indemnified party and shall survive the transfer of such securities by the
Initial Holder. The Company shall also indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

(b) Indemnification by the Initial Holder. ALPA will cause the Initial Holder to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) from and against
any Losses resulting from (i) any untrue statement of a material fact in any
Registration Statement under which such Registrable Securities were Registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information furnished in writing by ALPA, the
Initial Holder or the Delta MEC, as the case may be, to the Company specifically
for inclusion in such Registration Statement and has not been corrected in a
subsequent writing prior to or concurrently with the sale of the Registrable
Securities to the Person asserting the claim. In no event shall the liability of
the Initial Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by the Initial Holder under the sale of Registrable
Securities giving rise to such indemnification obligation less any amounts paid
by the Initial Holder pursuant to Section

 

A-11



--------------------------------------------------------------------------------

2.04(d). The Company shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification;
provided, that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
that any Person entitled to indemnification hereunder shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (A) the indemnifying party has agreed in writing to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (D) in the reasonable
judgment of any such Person entitled to indemnification hereunder (based upon
advice of its counsel) a conflict of interest may exist between such Person and
the indemnifying party with respect to such claims (in which case, if the Person
entitled to indemnification hereunder notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall have the right to settle such
action without the consent of the Person entitled to indemnification hereunder
as long as such settlement is only of a monetary nature and does not include any
injunctive relief against the indemnified party. No indemnifying party shall
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Person entitled to indemnification hereunder of an unconditional release
from all liability in respect to such claim or litigation without the prior
written consent of such Person. If such defense is not assumed by the Person
entitled to indemnification hereunder, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.04(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) a Person entitled to indemnification
hereunder has reasonably concluded (based on the advice of counsel) that there
may be legal defenses available to it that are different from or in addition to
those available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to a Person entitled
to indemnification hereunder) between such Person entitled to indemnification
hereunder and any other Persons entitled to indemnification hereunder, in each
of which cases the

 

A-12



--------------------------------------------------------------------------------

indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.04 is unavailable to a Person entitled
to indemnification hereunder (other than as a result of exceptions contained in
paragraphs (a) and (b) of this Section 2.04) or insufficient in respect of any
Losses referred to therein, then the indemnifying party shall contribute to the
amount paid or payable by the Person entitled to indemnification hereunder as a
result of such Loss (i) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the Person or
Persons entitled to indemnification hereunder on the other hand in connection
with the acts, statements or omissions that resulted in such Losses, as well as
any other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the Person or Persons entitled to
indemnification hereunder on the other hand shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the Person or Persons
entitled to indemnification hereunder and such parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 2.04(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.04(d). No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The amount paid
or payable by a Person entitled to indemnification hereunder as a result of the
Losses referred to in Section 2.04(a) and Section 2.04(b) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Person in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this
Section 2.04(d), in connection with any Registration Statement filed by the
Company, the Initial Holder shall not be required to contribute any amount in
excess of the dollar amount of the net proceeds received by the Initial Holder
under the sale of Registrable Securities giving rise to such contribution
obligation less any amounts paid by the Initial Holder pursuant to
Section 2.04(b). If indemnification is available under this Section 2.04, the
indemnifying parties shall indemnify each Person entitled to indemnification
hereunder to the full extent provided in Section 2.04(a) and Section 2.04(b)
hereof without regard to the provisions of this Section 2.04(d). The remedies
provided for in this Section 2.04 are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Person entitled to
indemnification hereunder at law or in equity.

SECTION 2.05 Rules 144 and 144A and Regulation S. The Company covenants that it
will file the reports required to be filed by it under the Securities Act and
the Exchange Act (or, if the Company is not required to file such reports, it
will make publicly available such necessary information for so long as necessary
to permit sales pursuant to Rules 144, 144A or Regulation S under the Securities
Act), and it will take any such further action as reasonably requested, all to
the extent required from time to time to enable the Initial Holder to sell
Registrable Securities without Registration under the Securities Act within the
limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as

 

A-13



--------------------------------------------------------------------------------

such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of the
Initial Holder, the Company will deliver to the Initial Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

ARTICLE III

MISCELLANEOUS

SECTION 3.01 Term. This Exhibit shall terminate when there are no Registrable
Securities, except for the provisions of Section 2.04 and all of this Article
III, which shall survive any such termination.

SECTION 3.02 Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Exhibit, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

SECTION 3.03 Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Exhibit or where any provision hereof is validly asserted as a
defense, the successful party shall, to the extent permitted by applicable law,
be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

SECTION 3.04 Notices. Unless otherwise specified herein, all notices, consents,
approvals, designations, requests, waivers, elections and other communications
authorized or required to be given pursuant to this Exhibit shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by personal hand-delivery, by facsimile transmission, by
electronic mail, by mailing the same in a sealed envelope, registered
first-class mail, postage prepaid, return receipt requested, or by air courier
guaranteeing overnight delivery, sent to the Person at the address given for
such Person in the Transaction Framework Agreement or such other address as such
Person may specify by notice to the Company.

SECTION 3.05 Successors, Assigns and Transferees. Neither this Exhibit nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other party hereto.

SECTION 3.06 Binding Effect. Except as otherwise provided in this Exhibit, the
terms and provisions of this Exhibit shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

SECTION 3.07 Third Parties. Nothing in this Exhibit, express or implied, is
intended or shall be construed to confer upon any Person not a party hereto
(other than each

 

A-14



--------------------------------------------------------------------------------

other Person entitled to indemnity or contribution under Section 2.04) any
right, remedy or claim under or by virtue of this Exhibit.

SECTION 3.08 Transaction Framework Provisions. The provisions of Sections 9.03
and 9.07 of the Transaction Framework Agreement are incorporated by reference
herein.

SECTION 3.09 Severability. If any provision of this Exhibit shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 3.10 Waiver. The waiver by any party hereto of a breach of any provision
of this Exhibit shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

A-15